Citation Nr: 0814698	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied the veteran's claim for a disability rating 
higher than 40 percent for his service-connected seizure 
disorder.

In his September 2003 substantive appeal, VA Form 9, the 
veteran indicated he wanted a personal hearing at the RO 
before a Veterans Law Judge of the Board - often referred to 
as a travel Board hearing.  In June 2005, the Board sent him 
a letter to determine whether he still wanted a hearing 
before the Board.  The letter stated, if no response was 
received within 30 days, the Board would assume he does not 
want a hearing and proceed accordingly.  Since no response 
was received from either him or his representative, the Board 
presumes he no longer wants a hearing.  Therefore, his 
hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(e) (2007).

The Board remanded this case in February 2006 to obtain 
additional treatment records and to provide the veteran a VA 
neurological examination to assess the current severity of 
his seizure disorder.  Since all requested development has 
been accomplished, the case is once again before the Board 
for review.

FINDING OF FACT

The veteran's seizure disorder causes syncopal episodes 
approximately once a month, without convulsion or loss of 
consciousness.

CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
40 percent for the seizure disorder.  38 U.S.C.A. § 1155 
(West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8910 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is requesting a disability rating higher than 40 
percent of his service-connected seizure disorder.  In the 
interest of clarity, the Board will initially discuss whether 
this claim has been properly developed for appellate review.  
The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June 2002, March 2006, August 2006, October 2006, and March 
2007, the first of which was sent prior to the initial RO 
decision that is the subject of this appeal.  These letters 
informed the veteran of the evidence required to substantiate 
his claim and of his and VA's respective responsibilities for 
obtaining supporting evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his increased-rating 
claim, as the premise of his claim is that his seizure 
disorder is more severe than is reflected by his current 
rating.  It is therefore inherent that he had actual 
knowledge of the disability rating element of the claim.  In 
addition, he was provided notice of the type of evidence 
necessary to establish a downstream effective date if a 
higher rating is granted.  And in any event, any questions as 
to the appropriate effective date to be assigned are 
ultimately moot because the Board is denying the underlying 
claim for a higher disability rating.  38 C.F.R. § 20.1102 
(discussing the concept of harmless error)

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet all of the requirements of Vazquez-
Flores, creating a presumption of prejudice.  In this regard, 
the letters notified the veteran that medical or lay evidence 
must show a worsening or increase in severity of his seizure 
disorder, but did not ask him about the effect that such 
worsening or increase has on his employment and daily life.  
Nevertheless, this, too, is nonprejudicial, harmless error.

In particular, the SOC issued in August 2003 and the SSOC 
issued in October 2007 properly notified the veteran that he 
may submit evidence concerning the effects his seizure 
disorder has on his employment and daily life.  The SOC and 
SSOC also explained that a higher disability rating could not 
be assigned based on all applicable rating criteria.  It 
therefore is reasonable to conclude the veteran understands 
what is needed to support his increased-compensation claim.  
So the notice deficiencies do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his increased-
compensation claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran also was 
provided four VA examinations to determine the severity of 
his seizure disorder.  And these examination reports are 
adequate for rating purposes.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
Court.

II.  Merits of the Claim

Disability ratings are determined by comparing the veteran's 
symptoms, including their severity and frequency, to the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007). The basis of disability evaluations 
is the ability of the body as a whole or of a system or organ 
of the body to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision, to the extent it 
reflects on the current level of disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The seizure disorder claim at issue arises from a request for 
an increased rating of an already established service-
connected disability, as opposed to the appeal of the rating 
assigned following the initial grant of service connection.  
Consequently, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Court recently held that VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased-rating claim has been pending.  Hart v. 
Mansfield, No. 05- 2424 (U.S. Vet. App. Nov. 19, 2007).  That 
is to say, the Board must consider whether there have been 
times when the seizure disorder been more severe than at 
others.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from the 
time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart, supra.  See 
also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007).

The record shows the veteran developed a seizure disorder 
following a traumatic head injury during an assault while on 
active duty.  The RO granted service connection for the 
resulting disability and assigned a 40 percent rating.  
In May 2002, he filed a claim for a higher rating.  But for 
the reasons set forth below, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

The veteran's seizure disorder has been rated under 
Diagnostic Code (DC) 8910, which provides that epilepsy, 
grand mal, is to be rated under the General Rating Formula 
for Major and Minor Epileptic Seizures.  Under these 
criteria, a 40 percent rating is assigned when there is at 
least one major seizure in the last six months or two in the 
last year; or averaging at least five to eight minor seizures 
weekly.  38 C.F.R. § 4.124a, DC 8910.

The next higher rating of 60 percent is assigned when there 
is an average of at least one major seizure in 4 months over 
the last year; or nine to ten minor seizures per week.  An 80 
percent rating is assigned when there is an average of at 
least one major seizure in three months over the last year; 
or more than ten minor seizures weekly.  And, lastly, a 100 
percent rating is assigned when there is an average of one 
major seizure per month over the last year.  Id.

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure is a 
brief interruption in the consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head, or sudden loss of postural control.  38 
C.F.R. § 4.124a.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 40 
percent for the veteran's seizure disorder.  His claim fails 
because there is no evidence that he experiences a major 
seizure every four months or that he experiences nine to ten 
minor seizures a week, either of which is required for the 
next higher rating of 60 percent.  The evidence for 
consideration includes his VA treatment records and the 
reports of four VA compensation examinations, all of which 
provide evidence against his claim.

First, since the veteran filed his claim for increase in May 
2002, there has been no medical evidence indicating he has 
experienced at least one major seizure every four months 
during a one-year period.  Indeed, the most probative 
evidence shows that none of his claimed seizure activity 
during this period can be characterized as major - i.e., 
generalized tonic-clonic convulsion with unconsciousness.  

The absence of major seizure activity was first noted during 
a VA compensation examination in June 2002.  At that time, 
the veteran reported a history of seizures in which he would 
shake, bite his tongue, and experience incontinence.  But he 
explained that he had not experienced any such seizures 
during the past five years.  He then described his current 
seizures as seeing black spots and feeling a tightening 
sensation in his chest, albeit with no falling or loss of 
consciousness.  He also disclosed that he still drove a car.  
The diagnoses included generalized seizures and complex 
partial seizures.  Since he denied experiencing loss of 
consciousness during the past five years, this examination 
report provides highly probative evidence against his claim.

During another VA compensation examination in April 2004, the 
veteran reported that his most recent seizure in December 
2003 had resulted in him passing out for a few minutes while 
on a treadmill.  Such a loss of consciousness would therefore 
suggest that he had experienced a major seizure.  But the VA 
treatment records from that treadmill test in December 2003 
show he only experienced a brief syncopal episode, with no 
actual loss of consciousness.  Since this report clearly 
contradicts his allegation that he lost consciousness, this 
episode cannot be characterized as a major seizure.  But more 
importantly, this inconsistency calls into question his 
credibility when describing his seizures - or syncopal 
episodes, as referred to in the record.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  See also 38 C.F.R.§ 3.159(a)(2) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

During yet another VA compensation examination in October 
2004, the veteran again mischaracterized his syncopal episode 
in December 2003, describing it as a "big seizure."  Based 
on his interview, the diagnoses included "[c]omplex partial 
seizures (major) which occur several times a year."  It thus 
appears the examiner indicated the veteran experiences major 
seizures several times a year, as required for a higher 
rating.  But since this opinion is contradicted by the 
evidence of record, it is of limited probative value.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases).

In contrast, the opinions contained in a more recent March 
2007 VA examination report are consistent with the evidence 
of record and make no reference to any major seizure activity 
since the veteran filed his claim for increase in May 2002.  
After reviewing the claims file and clinically evaluating the 
veteran, the examiner diagnosed psychogenic episodes.  He 
then indicated there was no evidence of organic seizures, 
based on a description of the episodes, normal EEG's, 
normal CAT scans, and normal neurological evaluation.  The 
examiner also thought it interesting that the veteran still 
drives.  Since this opinion is consistent with the record, 
takes into account the results of comprehensive diagnostic 
studies (e.g., EEG's, CAT scans, neurologic evaluation, 
etc.), and is supported by sound rationale, it provides 
compelling evidence against the veteran's claim that he 
experiences major seizures, or even minor ones of sufficient 
frequency to warrant a higher rating.

In addition to these examination reports, the Board has 
considered the veteran's VA outpatient treatment records 
dated from 2002 to 2007, none of which makes any reference to 
seizures characterized by convulsions with unconsciousness.  
Thus, the medical evidence in this case clearly shows that 
none of his seizures can be characterized as major, as 
defined by VA regulation.  In addition, even were the Board 
to assume for the sake of argument that he has experienced 
major seizures since filing his claim for increase, such as 
the December 2003 syncopal episode, there is certainly no 
evidence these seizures have occurred every four months 
during a one-year period, as required for the next higher 
rating of 60 percent under the applicable regulation.

Second, the medical evidence does not show, nor has the 
veteran alleged, that he experiences nine to ten minor 
seizures per week.  During his June 2002 VA examination, he 
reported experiencing ten small seizures a year; during his 
April 2004 VA examination, he reported that his most recent 
seizure was in December 2003, approximately five months 
earlier; and during his October 2004 VA examination, he 
reported experiencing a mild seizure every two weeks.  
Moreover, he denied seizure activity when treated by VA in 
May 2002, August 2003, March 2004, September 2005, and 
January 2006.  Therefore, since this evidence shows his minor 
seizures occur relatively infrequently - certainly far less 
than nine to ten times per week - there is no basis to assign 
a disability rating higher than 40 percent.  

Moreover, there are no grounds for assigning a "staged" 
rating either, under Hart, because the veteran has not met 
the requirements for a higher rating at any time since one 
year prior to filing his claim - so since May 2001.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 40 percent for his 
seizure disorder.  In reaching this decision, the Board has 
carefully considered the doctrine of reasonable doubt.  But 
as the preponderance of the evidence is clearly against his 
claim, this doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Accordingly, the appeal is denied.


ORDER

The claim for a disability rating higher than 40 percent for 
the seizure disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


